Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 has been received and considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, line 3 “the range of 10% to 30% of the substrate surface” should be “a range of 10% to 30% of a substrate surface”
In claim 1, lines 3-4 “the arrangement of abrasive grains” should be “a arrangement of abrasive grains”
In claim 1, line 3 “the range of 0.7 to 0.9 the Local Homogeneity Test” should be “a range of 0.7 to 0.9 the Local Homogeneity Test”
In claim 9, line 1 “the average abrasive grain height” should be “an average abrasive grain height”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Orientation Independence Test" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the “Orientation Independence Test” is or what is needed in order to acquire a score of 20% or less on the orientation independence test as stated in claim 1, lines 4-5. Does meeting the structure of the abrasive tool comprising a substrate, plurality of abrasive grains arranged in pseudo-random pattern as claimed in claim 1, lines 1-2 meet the claim limitation? Upon further review of the specification (paragraphs 0058-0074) and as best as understood, the orientation independence test analyzes scratches by utilizing a variety of variables and calculating via a formulas (paragraph 0069/0074), thus it is unclear if the applicant is attempting to claim the orientation independence test as a formula in order to acquire a score of 20% or less, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be relying on the structural limitations of the abrasive tool of having a substrate, abrasive grains, and pseudo-random pattern in order to acquire a score.
Claim 1 recites the limitation "the Local Homogeneity Test" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the “Local Homogeneity Test” is or what is needed in order to acquire a score in the range of 0.7 to 0.9 on the local homogeneity test as stated in claim 1, lines 4-5. Does meeting the structure of the abrasive tool comprising a substrate, plurality of abrasive grains arranged in pseudo-random pattern as claimed in claim 1, lines 1-2 meet the claim limitation? Upon further review of the specification (paragraphs 0075-0084) and as best as understood, the local homogeneity test evaluates the homogeneity of the abrasive tool by utilizing a variety of variables and calculating via a formulas (paragraph 0076-0082), thus it is unclear if the applicant is attempting to claim the local homogeneity test as a formula in order to acquire a score in the range of 0.7 to 0.9, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be relying on the structural limitations of the abrasive tool of having a substrate, abrasive grains, and pseudo-random pattern in order to acquire a score.
Claim 2 recites the limitation "the Orientation Independence Test" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the “Orientation Independence Test” is or what is needed in order to acquire a score of 10% or less on the orientation independence test as stated in claim 1, lines 4-5. Does meeting the structure of the abrasive tool comprising a substrate, plurality of abrasive grains arranged in pseudo-random pattern as claimed in claim 1, lines 1-2 meet the claim limitation? Upon further review of the specification (paragraphs 0058-0074) and as best as understood, the orientation independence test analyzes scratches by utilizing a variety of variables and calculating via a formulas (paragraph 0069/0074), thus it is unclear if the applicant is attempting to claim the orientation independence test as a formula in order to acquire a score of 10% or less, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be relying on the structural limitations of the abrasive tool of having a substrate, abrasive grains, and pseudo-random pattern in order to acquire a score.
Claim 12, recites the limitation “the substrate comprises an open cell foam or a closed cell foam laminated to a substrate” in lines 1-2. It is unclear if the applicant is referring to multiple/different substrates or if the applicant is referring back to the single substrate as introduced in claim 1, line1, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation to referring to a single substrate.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 appears to talk about wherein the composites comprise a plurality of abrasive grits in a resin. However, claim 6 states that the abrasive grains are “at least one of: single abrasive grits, cutting points, and composites comprising a plurality of abrasive grits, and combinations thereof. Thus, if the limitations of the single abrasive grits or cutting points are held to be true in claim 6, claim 7 does not add any additional limitations to the “abrasive tool” in the claim set. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brandner (WO 2015123635) (see US Pub. No. 2017/0051442 for translation) in view of Puthanangady (US Pub. No. 2008/0271384).
Regarding claim 1, Brandner discloses: an abrasive tool (Figures 1-6 element 1) comprising a substrate (element 100) and plurality of abrasive grains (element 162), wherein the abrasive grains cover in the range of 10% to 30% of the substrate surface (see paragraph 0022).
Furthermore, Brandner discloses that the abrasive grains (element 162) are arranged in any suitable pattern including “random or regular, repeating or non-repeating, and so on” (see paragraph 0022) and further discloses that element 162 can have different shapes and sizes (see paragraphs 0022/0025). However, Endle does not explicitly disclose that the plurality of abrasive grains are arranged in a pseudo-random pattern on the substrate and appears to be silent wherein the arrangement of abrasive grains has a score of 20% or less on the Orientation Independence Test and has a score in the range of 0.7 to 0.9 in the Local Homogeneity Index Test.
Puthanangady teaches it was known in the art to have an abrasive tool (Figure 1) comprising a substrate, a plurality of abrasive grains (see annotated figure below), wherein the plurality of abrasive grains are arranged in a pseudo-random pattern (see figure 5 and see also paragraph 0027) on the substrate.

    PNG
    media_image1.png
    267
    692
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brandner with the teachings of Puthanangady to provide wherein the plurality of abrasive grains are arranged in a pseudo-random pattern on the substrate. Doing so provides a controlled desired arrangement of abrasive grains on the substrate of the abrasive tool in order to yield optimum abrasive actions, thus improving efficiency and generate a consistent planar work piece surface during operations.
However, Brandner discloses that element 162 (plurality of abrasive grains) can have different shapes, sizes, and arrangements (see paragraphs 0022/0025), but appears to be silent wherein the arrangement of abrasive grains has a score of 20% or less on the Orientation Independence Test and has a score in the range of 0.7 to 0.9 in the Local Homogeneity Index Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brandner to provide wherein the arrangement of abrasive grains has a score of 20% or less on the Orientation Independence Test and has a score in the range of 0.7 to 0.9 in the Local Homogeneity Index Test, since such a modification would involve a mere change in the size of a component and rearranging parts of an invention involves only routine skill in the art. Doing so provides a controlled desired arrangement of abrasive grains on the substrate of the abrasive tool in order to yield optimum abrasive actions, thus improving efficiency and generate a consistent planar work piece surface during operations.. (See MPEP 2144.04)
Regarding claim 2, Brandner modified discloses all the limitations as stated in the rejection of claim 1 and further discloses at element 162 (plurality of abrasive grains) can have different shapes, sizes, and arrangements (see paragraphs 0022/0025), but appears to be silent wherein the arrangement of abrasive grains has a score of 10% or less on the Orientation Independence Test.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brandner to provide wherein the arrangement of abrasive grains has a score of 10% or less on the Orientation Independence Test since such a modification would involve a mere change in the size of a component and rearranging parts of an invention involves only routine skill in the art. Doing so provides a controlled desired arrangement of abrasive grains on the substrate of the abrasive tool in order to yield optimum abrasive actions, thus improving efficiency and generate a consistent planar work piece surface during operations. (See MPEP 2144.04)
Regarding claim 3, Brandner modified discloses: the abrasive tool of claim 1, wherein the abrasive grains cover 10% to 15% of the surface substrate (see paragraph 0022).
Regarding claim 4, Brandner modified discloses: the abrasive tool of claim 1, wherein the substrate comprises a lofty non-woven material (see abstract and paragraph 0011).
Regarding claim 5, Brandner modified discloses: the abrasive tool of claim 4, wherein the lofty non-woven material comprises a densified surface (see abstract and paragraphs 0011-0012).
Regarding claim 6, Brandner modified discloses: the abrasive tool of claim 1, wherein the abrasive grains are at least one of: single abrasive grits, cutting points, and composites comprising a plurality of abrasive grits, and combinations thereof (see paragraph 0023).
Regarding claim 7, Brandner modified discloses: the abrasive tool of claim 6 wherein the composites comprise a plurality of abrasive grits in a resin (see paragraph 0023).
Regarding claim 8, Brandner modified discloses: the abrasive tool of claim 1, wherein the abrasive grains are printed onto the substrate (The applicant is claiming a product-by-process limitation (printed) MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Brandner as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim).
Regarding claim 9, Brandner modified discloses: the abrasive tool of claim 1, wherein the average abrasive grain height from the surface of the substrate is in the range of 0.25 mm to 1.5 mm (see paragraph 0025).
Regarding claim 10, Endle modified discloses: the abrasive tool of claim 1, wherein the pseudo-random pattern comprises clusters of abrasive grains (see figure 1 and see paragraphs 0025/0072).
Regarding claim 11, Brandner modified discloses: the abrasive tool of claim 1, wherein the substrate is selected from the group consisting of paper, woven fabrics, nonwoven fabrics, calendared nonwoven fabrics, polymeric films, stitch bonded fabrics, open cell foams, closed cell foams, and combinations thereof (see paragraph 0034).
Regarding claim 13, Brandner modified discloses that the abrasive grains (element 162) are arranged in any suitable pattern including “random or regular, repeating or non-repeating, and so on” (see paragraph 0022) and further discloses that element 162 can have different shapes and sizes (see paragraphs 0022/0025). However, Brandner does not explicitly disclose wherein the pseudo-random pattern is a pseudo-poisson pattern.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brandner to provide wherein the pseudo-random pattern is a pseudo-poisson pattern, since such a modification would involve a mere change in the size of a component and rearranging parts of an invention involves only routine skill in the art. Doing so provides a controlled desired arrangement of abrasive grains on the substrate of the abrasive tool in order to yield optimum abrasive actions, thus improving efficiency and generate a consistent planar work piece surface during operations. (See MPEP 2144.04)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brandner (WO 2015123635) (see US Pub. No. 2017/0051442 for translation) in view of Puthanangady (US Pub. No. 2008/0271384) as applied to claim 1 above, and further in view of Nelson (US Patent No. 7,294,048).
Regarding claim 12, Brandner modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent wherein the substrate comprises an open cell foam or a closed cell foam laminated to a substrate selected from the group consisting of paper, woven fabrics, nonwoven fabrics, calendared nonwoven fabrics, polymeric films, stitch bonded fabrics, open cell foams, closed cell foams, and combinations thereof.
Nelson teaches it was known in the art to have an abrasive tool (Figure 1) comprising a plurality of abrasive grains (element 10), a substrate (element 4), and wherein the substrate comprises an open cell foam or a closed cell foam laminated to a substrate selected from the group consisting of paper, woven fabrics, nonwoven fabrics, calendared nonwoven fabrics, polymeric films, stitch bonded fabrics, open cell foams, closed cell foams, and combinations thereof (see col. 3, ll. 55-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brandner with the teachings of Nelson to provide wherein the substrate comprises an open cell foam or a closed cell foam laminated to a substrate selected from the group consisting of paper, woven fabrics, nonwoven fabrics, calendared nonwoven fabrics, polymeric films, stitch bonded fabrics, open cell foams, closed cell foams, and combinations thereof. Doing so provides a tough durable substrate in order to add structural integrity of the abrasive tool, thus increasing the longevity of the tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        04/28/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723